DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 11 and 13 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
On July 1, 2021, Applicant elected Group I, Species A, figures 1 and 5, claims 1-5. This species contained a single oxide layer 20, and a single metal layer 30 containing a metal and an oxygen element. See figure 1. Figure 5 included an additional metal layer 32. Neither of these species contained a plurality of oxide films and a plurality of conductive films alternately stacked. As best examiner tell this limitation is directed to figure 6. Figure 6 was not elected.
On August 7, 2021, Examiner issued a non-final office action directed to the elected species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11 and 13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Examiner further notes that Applicant has not stated in their reply, dated November 1, 2021, where support for claims 11 and 14 can be found.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Niimi et al. (US 2010/0127335 A1) (“Niimi”).
Regarding claim 1, Niimi teaches at least in figures 1A-1F:
an oxide film (1004) containing first element (¶ 1004, where silicon can be the first element); and a
conductive film (1006) provided to be in contact with the oxide film (1004), containing metal element (¶ 0019, where Ti can be used) and oxygen element (1022; ¶ 0028 where 1022 is oxygen).
Niimi teaches:
The metal is Ti or Ta. ¶ 0019. 

In regards to the volume density when the conductive film is W, Mo, Cr, V, Fe, Cu, or Nb:
There is no express requirement in the claim that the conductive film actually be one of these metals. The claim only states that when it is one of these metals that the volume density of 
Examiner’s analysis would have been different if Applicant had claimed: 
wherein the metal element is selected from the group consisting of  W, Mo, Cr, V, Fe, Cu, or Nb, and
wherein a volume density of the oxygen element in the conductive film is…
However, the claim is not written as such. Therefore, the volume density of oxygen is considered an optimal limitation. Since the prior art teaches Ta and Ti, which are a metal element, and because the volume density for these two elements has been removed the prior art meets this limitation.

It is noted that Niimi teaches
wherein a volume density of the oxygen element in the conductive film is
less than 2.28x1022 atoms/cm3 when the metal element is titanium (Ti), and
less than 3.32x1022 atoms/cm3 when the metal element is tantalum (Ta) (¶ 0028where the oxygen concentration in 1006 can be between 1x1018/cm3 to 1x1021 atoms/cm3).

Niimi also teaches:
That other metals can be used with an effective work function between 4.5 and 4.7 eV. ¶ 0019.


Niimi does not teach:
wherein a volume density of the oxygen element in the conductive film is
less than 2.38x1022 atoms/cm3 when the metal element is tungsten (W), 
less than 4.27x1022 atoms/cm3 when the metal element is molybdenum (Mo), 
less than 5.00x1022 atoms/cm3 when the metal element is chromium (Cr), 
less than 4.23x1022 atoms/cm3 when the metal element is vanadium (V), 
less than 4.84x1022 atoms/cm3 when the metal element is iron (Fe), 
less than 2.82x1022 atoms/cm3 when the metal element is copper (Cu), and 
less than 2.78x1022 atoms/cm3 when the metal element niobium (Nb) 

Waja teaches in at least table 1:
Cr has a work function of 4.5eV;
W has a work function of 4.55eV;
Fe has a work function of 4.7eV; and
Mo has a work function of 4.6eV
	It would have been obvious to one of ordinary skill in the art to substitute one of these known work function metals for TaN, TiN, or TaC of Nimi as these materials all conform to the express teachings eV requirement for metals that can be used according to ¶ 0019 of Niimi. Thus, the above materials of Waja, based upon their work function, are art recognized equivalent to the listed materials in Niimi. MPEP 2144.06. Based upon Waja and Niimi the materials of 
	Additionally, Waja teaches:
	V has a work function of 4.3eV;
	Nb has a work function of 4.3eV; and
	These materials are considered to have a work function close enough to the previous metals that it would have been obvious to try and combine then with the teaches of Niimi.
Regarding claim 2, Niimi teaches at least in figures 1A-1F:
wherein the volume density of the oxygen element in the conductive film is 1.0x1016 atoms/cm3 or more (¶ 0028where the oxygen concentration in 1006 can be between 1x1018/cm3 to 1x1021 atoms/cm3).
Regarding claim 12, Niimi teaches at least in figures 1A-1F:
Where in the conductive film (1006) contains a single metal element (¶ 0019, where the single metal element is Ti or Ta. N and C are not considered metal elements).
Regarding claim 14,
Claim 14 is rejected for the same reasons as claims 1 and 12 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5  is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Niimi.
Regarding claim 3, Niimi teaches at least in figures 1A-1F:
wherein an atom of the metal element (Ti) is bounded with an atom of the oxygen element (1022) in the conductive film (1006, where it would have been inherent/obvious that the oxygen atoms which are inserted into the metal layer will bond with some of the Ti in the conductive film which can potentially form TiO, and/or TiON), and
said atom of the oxygen element is bounded with an atom of the first element (Si) (¶ 0018, where 1004 can be SiO2).
Regarding claim 4, Niimi teaches at least in figures 1A-1F:
wherein a binding energy between the metal element and an oxygen element is smaller than a binding energy between an oxygen element and the first element (this is an obvious/inherent characteristic of the process and/or materials. MPEP 2112.).
Regarding claim 5, Niimi teaches at least in figures 1A-1F:
further comprising a film (1024) on the conductive film (1006), 
which contains metal element (¶ 0029, where 1024 is a metal layer) of a same type as or a different type from the metal element (this limitation allows for any metal to be used. ¶ 0029 states element 1024 is a metal layer, thus any metal can be used) and has a lower oxygen .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Niimi, in light of Waja et al. (US 2006/0172474 A1) (“Waja”)
Regarding claim 14, Niimi teaches at least in figures 1A-1F:
an oxide film (1004) containing first element (¶ 1004, where silicon can be the first element); and a
conductive film (1006) provided to be in contact with the oxide film (1004), containing metal element (¶ 0019, where Ti can be used) and oxygen element (1022; ¶ 0028 where 1022 is oxygen).
Niimi teaches:


It is noted that Niimi teaches
wherein a volume density of the oxygen element in the conductive film is
less than 2.28x1022 atoms/cm3 when the metal element is titanium (Ti), and
less than 3.32x1022 atoms/cm3 when the metal element is tantalum (Ta) (¶ 0028where the oxygen concentration in 1006 can be between 1x1018/cm3 to 1x1021 atoms/cm3).

Niimi also teaches:
That other metals can be used with an effective work function between 4.5 and 4.7 eV. ¶ 0019.
However, Niimi does not expressly teach:
wherein a volume density of the oxygen element in the conductive film is
less than 2.38x1022 atoms/cm3 when the metal element is tungsten (W), 
less than 4.27x1022 atoms/cm3 when the metal element is molybdenum (Mo), 
less than 5.00x1022 atoms/cm3 when the metal element is chromium (Cr), 
less than 4.23x1022 atoms/cm3 when the metal element is vanadium (V), 
less than 4.84x1022 atoms/cm3 when the metal element is iron (Fe), 
less than 2.82x1022 atoms/cm3 when the metal element is copper (Cu), and 
less than 2.78x1022 atoms/cm3 when the metal element niobium (Nb) 

Using the teachings of Niimi and knowledge of one of ordinary skill in the art one of ordinary skill in the art would know that the following other materials could have been used as 

Waja teaches in at least table 1:
Cr has a work function of 4.5eV;
W has a work function of 4.55eV;
Fe has a work function of 4.7eV; and
Mo has a work function of 4.6eV
	It would have been obvious to one of ordinary skill in the art to substitute one of these known work function metals for TaN, TiN, or TaC of Nimi as these materials all conform to the express teachings eV requirement for metals that can be used according to ¶ 0019 of Niimi. Thus, the above materials of Waja, based upon their work function, are art recognized equivalent to the listed materials in Niimi. See MPEP 2144.06. Based upon Waja and Niimi the materials of Waja listed above are also suitable for the intended purpose of being work function metals in Niimi. See MPEP 2144.07
	
Additionally, Waja teaches:
	V has a work function of 4.3eV;
	Nb has a work function of 4.3eV; and
	These materials are considered to have a work function close enough to the previous metals that it would have been obvious to try and combine then with the teaches of Niimi.

Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that the prior art does not teach the required volume density of oxygen for the required metals.
Examiner’s position is that the claim does not require the volume density of oxygen for the stated materials. This is because the claim states the volume density of oxygen when the metal element is one of the listed metals. Nowhere does the claim actually require the metal element to be one of the listed metals. Therefore, if the metal element is not one of the conditionally listed metals then it does not have to have the claimed volume density. Since the prior art teaches the metal is Ti or Ta, and Applicant has removed the conditional limitation concerning these two metal, there is no longer a conditional limitation they need to meet. 
In the analysis of claim 1 above, Examiner has suggested how Applicant may fix this situation. Examiner has indicated that Applicant may want to expressly claim the metals. 
Additionally, Applicant argues that oxygen is not part of the conductive film that contains the metal element. This argument is unpersuasive. Figure 1F shows that 1004 is a gate dielectric (¶ 0018), and 1006 is the conductive film is 1006 and contains a metal (Ti or Ta; ¶ 0019) and oxygen 1022. Therefore, Miimi teaches all the non-optional/conditional limitations of the claim.
Applicant further contends the prior art does not teach the conductive film contains a single metal element. Examiner’s position is that TiN and TaN contain a single metal Ti or Ta. The claim does not state the conductive film “consist” or “consist essentially” of a single metal element, only that it contains a single metal element. Therefore, the claim limitation does not prevent other non-metal elements from being part of the conductive film.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  Applicant’s amendments (claims 12 and 13) necessitated new grounds of rejection . See MPEP § 706.07(a)
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-

/VINCENT WALL/            Primary Examiner, Art Unit 2822